Citation Nr: 0631874	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  98-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran presented testimony before a Veterans Law Judge 
in May 2000.  A transcript of the hearing is associated with 
the claims folder and has been reviewed.  

A development memorandum was prepared in April 2003 and the 
Board remanded the case in September 2003.

In July 2004, the Board denied the veteran's service 
connection claim for an acquired psychiatric disability.  
The veteran subsequently filed a timely appeal of the 
Board's July 2004 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In April 2006, the 
Court vacated the July 2004 Board's decision that denied 
service connection for an acquired psychiatric disability, 
and remanded the issue to the Board for readjudication 
consistent with the April 2006 Joint Motion for Remand.  

Because the Veterans Law Judge who conducted the May 2000 
hearing is no longer employed by the Board, the RO offered 
the veteran another hearing.  The veteran has indicated that 
he does not wish to appear at another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's April 2006 Order, the Board concludes 
that additional development is required.  

According to a June 2000 statement, Dr. Uddo, a VA 
psychiatrist, indicated that the veteran underwent PTSD 
evaluation in the PTSD Program at the New Orleans VA Medical 
Center (VAMC).  She also noted that the veteran met the 
criteria for schizophrenia and that such disability began 
while serving in the U.S. Marines.  As noted in the Joint 
Motion for Remand, the VA treatment records referenced by 
Dr. Uddo are not associated with the claims folder.  
Pursuant to VA's duty to assist, records from VAMC New 
Orleans regarding the veteran's treatment at the PTSD Clinic 
should be requested.  See 38 C.F.R. § 3.159(c)(2) (2006); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran last underwent a VA examination in June 2003.  
Given that the VA treatment records identified above are not 
associated with the claims folder, it necessarily follows 
that the June 2003 etiology opinion was rendered without a 
review of all available VA treatment records.  Further, the 
June 2003 VA examiner did not address the favorable opinion 
rendered by Dr. Uddo.  On remand, the examiner should review 
all evidence of record prior to rendering any psychiatric 
diagnoses and an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder the veteran's 
complete medical records regarding any 
treatment at the VAMC New Orleans PTSD 
clinic.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disability.  The claims 
folder, to treatment records from the 
VAMC New Orleans PTSD Clinic, must be 
made available to and reviewed by the 
examiner.

The examiner should identify the 
veteran's current psychiatric diagnoses, 
if any, based on DSM-IV criteria.  If a 
psychiatric disability is diagnosed, the 
examiner should render an opinion as to 
whether there is a 50 percent 
probability or greater that the 
veteran's currently diagnosed 
psychiatric disability is related to his 
period of military service.  Any 
findings should be reconciled with Dr. 
Uddo's June 2000 statement, the June 
2003 VA examination report, and clinical 
treatment records.  

3.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



